The plaintiff in error was convicted in the district court of Bryan county on a charge of burglary, and his punishment fixed at confinement in the state penitentiary for a term of two years. The appeal was lodged in this court February 9, 1926. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
We have examined the record. The evidence supports the verdict and judgment and no jurisdictional error is apparent.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur.